      Case 6:16-cv-01282-JWB-GEB Document 612 Filed 12/10/20 Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS



DONETTA RAYMOND, et al.,

                       Plaintiffs,

v.                                                           Case No. 16-1282-JWB-GEB

SPIRIT AEROSYSTEMS HOLDINGS, INC., and
SPIRIT AEROSYSTEMS, INC.,

                       Defendants.


                                MEMORANDUM AND ORDER

        This case comes before the court on Plaintiffs’ motion to bifurcate the trial. (Doc. 573.)

The motion has been fully briefed and is ripe for decision. (Docs. 574, 580, 583.) For the reasons

stated herein, the motion to bifurcate is DENIED.

        I. Background

        Plaintiffs’ first amended complaint (Doc. 522) asserts various claims, including the

following. Twenty-four named Plaintiffs assert a collective action under the Age Discrimination

in Employment Act (ADEA) on behalf of themselves and similarly-situated former employees of

Spirit AeroSystems, Inc. (“Spirit”), challenging both their termination from employment in a

reduction-in-force on July 25, 2013, and their exclusion from new job openings thereafter. (Id. at

3.)   Plaintiffs seek relief from “Spirit’s misconduct arising from its centrally planned and

administered group layoffs that targeted and/or disproportionately affected older employees,” as

well as Spirit’s refusal to rehire them. (Id. at 4.) The named Plaintiffs and other former employees

who have opted-in to the collective action also assert individual ADEA claims, and some

additionally bring individual claims under the Americans with Disabilities Act (ADA) and/or the
      Case 6:16-cv-01282-JWB-GEB Document 612 Filed 12/10/20 Page 2 of 7




Family and Medical Leave Act (FMLA). (Id.at 3.) According to Plaintiffs, “63 Plaintiffs have

ADEA pattern-or-practice claims, and 23 Plaintiffs have additional ADA and/or FMLA claims,”

although those “numbers are approximate, as Plaintiffs’ counsel is [as of September 14, 2020] still

in the process of determining the exact numbers of Plaintiffs whose claims were impacted” by the

court’s prior order on Spirit’s motion to dismiss. (Doc. 574 at 6-7.)

       Plaintiffs’ current motion asks the court to “bifurcate trial into liability and damages phases

by following the framework outlined by the Supreme Court in Int’l. Bhd. of Teamsters v. United

States, 431 U.S. 324 (1977).” (Doc. 574 at 2.) The motion argues bifurcation will “assure the

orderly and efficient resolution of all Plaintiffs’ claims” and that without it “the parties will spend

many additional months – and incur hundreds of thousands of dollars more in attorney’s fees and

costs – engaging in discovery that can be postponed or even avoided altogether.” (Id.)

       Plaintiffs argue they have “already obtained significant proof of a pattern-or-practice of

discrimination” and propose a two-stage trial. (Id. at 11.) In the first stage, Plaintiffs propose a

jury should decide whether Spirit has engaged in a pattern or practice of intentional age

discrimination under the ADEA as to termination and failure to rehire; whether Spirit’s practices

had a disparate impact under the ADEA with respect to termination; whether Spirit’s practices

were based on a reasonable factor other than age (an ADEA defense); and whether Spirit’s conduct

meets the standard for ADEA liquidated damages. (Id. at 11-12.) If liability is found, Plaintiffs

say, the court would then decide injunctive relief. In the second stage, Plaintiffs argue the court

should conduct proceedings (perhaps with the aid of a special master) on individual ADEA

injunctive relief, amounts owed, and individual defenses; and proceedings on individual ADA and

FMLA claims, including injunctive relief, punitive damages, amounts owed, and individual




                                                  2
      Case 6:16-cv-01282-JWB-GEB Document 612 Filed 12/10/20 Page 3 of 7




defenses. (Id. at 12-13.) Plaintiffs argue this approach is consistent with Teamsters, with Tenth

Circuit precedent, and with Fed. R. Civ. P. 42(b). (Id. at 14.)

        Spirit opposes the motion. It argues the motion improperly seeks to bifurcate discovery as

well as trial, that it is premature because the court has yet to rule on decertification and summary

judgment motions, that Plaintiffs have not cited evidence supporting a pattern-or-practice claim

(and say it is “doubtful” Plaintiffs can establish a prima facie case), and the proposed trial plan

would improperly allow Plaintiffs to assert inconsistent theories to different fact-finders in the two

trial stages. (Doc. 580.) Spirit argues the “ultimate purpose” of the motion is to expand the scope

of agreed-upon discovery and to conduct it in phases, which Spirit contends is impractical and

would be prejudicial. (Id. at 10.)

        In reply, Plaintiffs say “the point of ordering bifurcation now is to provide the parties with

guidance on whether they should be preparing for 63+ individual trials, or a single pattern-or-

practice trial with additional discovery and individual proceedings only if necessary.” (Doc. 583

at 3.) Plaintiffs seek “to ensure that discovery proceeds efficiently, with clear expectations on both

sides as to whether each of the individual claims should be addressed now or can be reserved for

a later date.” (Id. at 4.)

        II. Standards

        The federal rules provide in part that “[f]or convenience, to avoid prejudice, or to expedite

and economize, the court may order a separate trial of one or more separate issues … [or] claims,”

provided the court preserves any federal right to a jury trial. Fed. R. Civ. P. 42(b).

        The pattern-or-practice method of proving discrimination recognized by Teamsters

ordinarily contemplates a bifurcated trial. In Teamsters, the Court said the government could

prove a discrimination claim by showing that an employer’s conduct was part of a pattern or



                                                  3
      Case 6:16-cv-01282-JWB-GEB Document 612 Filed 12/10/20 Page 4 of 7




practice of discrimination against minority employees. Teamsters, 431 U.S. at 336. To do so, the

government had to show “more than the mere occurrence of isolated or ‘accidental’ or sporadic

discriminatory acts.” Id. It had to “establish by a preponderance of the evidence that racial

discrimination was the company’s standard operating procedure [--] the regular rather than the

unusual practice.” Id.

        Demonstrating the existence of such a pattern or practice makes out a prima facie case and

shifts the burden to the employer to prove that employees were not in fact victims of

discrimination. Id. at 359.1 Teamsters said that “[a]t the initial, ‘liability’ stage of a pattern or

practice suit the [plaintiff] is not required to offer evidence that each person for whom it will seek

relief was a victim of the employer’s discriminatory policy.” Id. at 360. The plaintiff’s burden is

to establish that such a policy existed, which shifts the burden to the employer to demonstrate that

the plaintiff’s proof is either inaccurate or insignificant. Id. A failure by the employer to meet its

burden justifies an award of prospective relief, such as an injunction against the discriminatory

practice. Id.at 361. But if the plaintiff seeks additional relief for employees, “a district court must

usually conduct additional proceedings after the liability phase of the trial to determine the scope

of individual relief.” Id. The proof of a pattern or practice “supports an inference that any

particular employment decision, during the period in which the discriminatory policy was in force,

was made in pursuit of that policy.” Id. at 362. At the second (or remedial) stage of the trial, the

plaintiff need only show that an individual unsuccessfully applied for a job and was therefore a

potential victim of the policy. Id. If it does so, the person “will be presumptively entitled to relief,”

with the burden on the employer to demonstrate that the person was denied an employment

opportunity for lawful reasons. Id. See also Thiessen v. Gen. Elec. Cap. Corp., 267 F.3d 1095,


1
 In so finding the Court made clear that in pattern-or-practice cases, the above process ordinarily supplants the
McDonnell Douglas burden-shifting framework applicable to individual claims. See Teamsters, 431 U.S. at 358-59.

                                                       4
      Case 6:16-cv-01282-JWB-GEB Document 612 Filed 12/10/20 Page 5 of 7




1106 (10th Cir. 2001) (“Pattern-or-practice cases are typically tried in two or more stages.”);

Thompson v. Weyerhaueuser Co., 582 F.3d 1125, 1127 (10th Cir. 2009) (noting the Supreme Court

has concluded that trial proceedings involving pattern-or-practice claims should occur in a series

of specific stages).

        When a pattern-or-practice claim is asserted, the court may also have to consider the

Teamsters framework in addressing summary judgment motions and motions to decertify a class.

Thiessen, 267 F.3d at 1108 (in considering a motion to certify or decertify, a district court “is

entitled to look past the pleadings and examine evidence produced during discovery, but when an

ADEA plaintiff relies upon a ‘pattern or practice’ theory and comes forward with legitimate

evidence to support that theory, the district court must take into account the [Teamsters]

framework….”). This does not mean a class must be certified whenever there is evidence of a

discriminatory pattern or practice – that turns on whether class members are similarly situated –

but the court must consider the issue under the Teamsters framework. Id. Similarly, a summary

judgment motion “must be analyzed in light of the orders of proof peculiar to pattern-or-practice

cases,” so during the first stage of a pattern-or-practice case, a summary judgment motion “must

focus solely on whether there is sufficient evidence demonstrating that defendants had in place a

pattern or practice of discrimination during the relevant limitations period.” Id. at 1109.

        III. Discussion

        The court concludes that an order for bifurcation of the trial at this point would be

premature. Plaintiffs concede Spirit should have the opportunity to file decertification and

summary judgment motions. (Doc. 583 at 2.) Until such motions are resolved, neither the court

nor the parties can say with any confidence what claims will survive motion challenges and

whether any pattern-or-practice claims will actually be tried. Given the circumstances, including



                                                 5
      Case 6:16-cv-01282-JWB-GEB Document 612 Filed 12/10/20 Page 6 of 7




the significant impact Teamsters bifurcation would have upon preparation for and the course of

the trial, the court concludes it would not promote convenience, expedition, and economy – and

would potentially result in prejudice – for the court to order a bifurcated trial at this point based

upon a hypothetical state of affairs.

        Plaintiffs effectively concede their motion is designed to alter the current discovery plan.

The Phase II scheduling order, which was agreed to by the parties and which was filed in April of

2019, authorized Spirit to depose each of the Plaintiffs and 30 additional fact witnesses, and it

allowed Plaintiffs to depose 48 fact witnesses. (Doc. 408 at 8.) Plaintiffs’ motion to bifurcate now

says they agreed to this number only “as a starting point” because it was sufficient “for the first

stage of trial,” but that if Plaintiffs “are forced to prepare” for a trial involving proof of individual

claims then Plaintiffs “would require 250 depositions.” (Doc. 574 at 14-15.) In response to Spirit’s

complaint that this represents an attempt to undo the discovery arrangements put in place well over

a year ago, Plaintiffs respond with a non sequitur: “The Court can take with a grain of salt Spirit’s

wild rhetoric that Plaintiffs are going back on their word with respect to discovery. The fact is that

discovery to date … has confirmed the legitimacy of Plaintiffs’ pattern-or-practice claims.” (Doc.

583 at 1.)

        This case, which challenges Spirit employment decisions occurring in 2013 and before,

was filed in 2016. Discovery formally commenced in October of 2016. The Phase II scheduling

order setting deposition limits was filed in April of 2019. It is rather late in the day to suggest that

the prior agreed-to discovery limits should be radically expanded. Plaintiffs’ assertion that they

only agreed to the previous limits “as a starting point” for “the first stage of trial” is unsupported

by any language in the Phase II scheduling order or, for that matter, any other scheduling order.

Discovery is being ably supervised by the magistrate judge and is proceeding according to a plan



                                                   6
      Case 6:16-cv-01282-JWB-GEB Document 612 Filed 12/10/20 Page 7 of 7




that contemplates completion of all discovery prior to trial of the claims. The court is not inclined

to alter that plan and Plaintiffs have not shown good cause for doing so. Given the passage of

time, there is now a significant risk that potentially relevant evidence will be lost if it is not soon

preserved by discovery. The court notes the magistrate judge has now filed a Phase III scheduling

order that requires completion of all fact depositions by June 18, 2021. (Doc. 604 at 2.) Adherence

to that schedule is required if this case is to be resolved in the foreseeable future.

       IV. Conclusion

       Plaintiffs’ motion to bifurcate Trial (Doc. 573) is DENIED. The denial is without prejudice

to refiling at a later date. IT IS SO ORDERED this 10th day of December, 2020.



                                                       _____s/ John W. Broomes__________
                                                       JOHN W. BROOMES
                                                       UNITED STATES DISTRICT JUDGE




                                                   7
